 
 Exhibit 10.4

BlockEx Limited
 
 
 
a private limited liability company incorporated under the laws of Gibraltar
 
 
 
 
 
PRIVATE TOKEN PURCHASE COMMITMENT FORM
(this “Agreement”)
 
 
PLEASE READ THIS AGREEMENT CAREFULLY.
 
PLEASE TAKE INDEPENDENT LEGAL ADVICE BEFORE ENTERING INTO THIS AGREEMENT.
 
NOTE THAT PURCHASER ARE WAIVING PURCHASER’S RIGHTS AND CLAIMS, AND INDEMNIFYING,
THE COMPANY.
 
 
NOTE THAT THIS AGREEMENT CONTAINS BINDING ARBITRATION PROVISIONS AND A CLASS
ACTION WAIVER, WHICH AFFECT PURCHASER’S LEGAL RIGHTS.
 
IF PURCHASER DO NOT AGREES TO ALL OF THE TERMS IN THIS AGREEMENT, DO NOT ENTER
INTO THIS AGREEMENT.
 
Blockchain Industries Inc. of 53 Calle Palmeras, Suite 802, San Juan, PR 00901,
United States (hereinafter referred to as the “Purchaser”), hereby
unconditionally and irrevocably agrees with the Company:
 
(i)
to unconditionally and irrevocably commit to purchase Five Million, Seven
Hundred and Fourteen Thousand, Two Hundred and Eighty Five 5,714,285.71 of
Tokens (the “Committed Amount of Tokens”) from the Company; and
 
 
(ii)
to unconditionally and irrevocably pay the Company (or its duly appointed agent
or nominee) the amount of Euros (EUR) 2,000,000 (the “Consideration”),
 
on the terms and conditions set out in this Agreement.
 
ALTERNATIVELY
 
1. By purchasing Tokens during the Token Sale and indicating Purchaser’s
acceptance of this agreement on the Company’s website, and completing the fields
relating to the amount of Tokens to be purchased (“Committed Amount of Tokens”)
in consideration of the payment indicated during the purchase process
(“Consideration”), Purchaser will be bound by the terms of this Agreement and
any other terms incorporated by reference.
 
 
1.
The Purchaser hereby agrees that it shall pay the Consideration into the bank
account or the cryptocurrency wallet of the Company (or its duly appointed agent
or nominee) within the period of 7 calendar days commencing on the date that the
Company (or any of its duly appointed agent or nominee) shall notify me of the
details of such bank account or cryptocurrency wallet by e-mail in accordance
with paragraph 3 below. The Purchaser hereby further acknowledges and agrees
that it shall provide all documentation and
 

 
 
information relating to all ‘Know-Your -Customer’ and all anti-money laundering
checks required by law to be carried out by the Company to their entire
satisfaction prior to Purchaser remittance of the Consideration to the Company.
The Purchaser hereby also acknowledges and agrees that in the event that the
Company are not satisfied with the ‘Know-Your-Customer’ and all anti-money
laundering documentation and information that The Purchaser has provided, that
this Agreement shall immediately terminate and that Purchaser shall have no
Claim or recourse of whatsoever nature or howsoever arising against the Company.
 
 
2.
The Purchaser hereby acknowledges and confirms that The Purchaser has read and
understood this Agreement, and that The Purchaser has taken all required
independent professional advice (including legal, accounting, tax, regulatory
and investment advice) and that Purchaser accordingly expressly agrees to be
bound by the terms of this Agreement.
 
3.
The Purchaser hereby agrees that any notices sent to me by the Company (or by
any duly appointed agent, representative or nominee of the Company) in
connection with this Agreement and/or the matters contained or referred to in
this Agreement (including the White Paper, as defined below) may be sent to me
at the following e-mail address indicated during the Registration Process (as
defined below) on the Company’s website and that:
 
(i)
notice shall be deemed to have been duly and adequately served to me upon
receipt of an e-mail sent to me by the Company (or by any duly appointed agent,
representative or nominee of the Company) and there shall be no requirement on
the Company (or any of its duly appointed agents, representatives or nominees)
to issue such notice to me by any additional means; and
(ii)
such notice shall be deemed to have been duly received by me immediately at the
date and time of delivery of the e-mail communication; and
(iii)
delivery of such notice shall be evidenced by the Company (or by its duly
appointed agents, representatives or nominees) upon production of a delivery
notification confirmation.
 
4.
The Purchaser hereby agrees that The Purchaser has read the entirety of the
latest draft of the white paper which can be found at https://daxt.io and which
is to be formally issued by the Company in due course (the “White Paper”) and
that The Purchaser has fully understood and agrees with all of its contents. In
particular, The Purchaser has read and understood the “Legal Considerations,
Risks and Disclaimer” section at the end of the White Paper. The Purchaser
hereby acknowledges and agrees that the “Legal Considerations, Risks and
Disclaimer” section at the end of the White Paper shall be deemed to be
incorporated into the terms of this Agreement and shall form a part of this
Agreement. The Purchaser hereby further acknowledges and agrees that the White
Paper (including the “Legal Considerations, Risks and Disclaimer” section of the
White Paper which is deemed to be incorporated into this Agreement) may be
subject to change from time to time and that the latest version of the White
Paper shall be available from time to time for review at https://daxt.io. The
Purchaser further acknowledges and agrees that it shall be Purchaser sole
responsibility to ensure that Purchaser periodically review the latest version
of the White Paper available for review at https://daxt.io and that neither the
Company nor any of its duly appointed agents, representatives or nominees shall
be obliged or bound to notify me of any change whatsoever to the White Paper (or
any part thereof).
 
 
5.
The Purchaser hereby unconditionally and irrevocably agrees that in order to
purchase and receive the Committed Amount of Tokens following their creation,
Purchaser shall first be
 

 
 
required to complete the online registration process that will be capable of
being accessed from the Company’s website at https://www.blockexmarkets.com (the
“Registration Process”) pursuant to which Purchaser shall have to provide the
required Know-Your-Client and other due diligence information and documentation
more particularly described therein to a standard which is satisfactory to the
Company (and/or its duly appointed agents, representatives or nominees). The
Registration Process will also include reading and accepting the final Token
sale terms and conditions (the “Token Sale Terms and Conditions” a draft of
which is set out in Schedule 1 to this Agreement) which shall comprise the terms
and conditions upon which the Committed Amount of Tokens shall be sold to me by
the Company. The Purchaser hereby further acknowledges and agrees that the draft
of the Token Sale Terms and Conditions appearing in Schedule 1 to this Agreement
may be subject to change from time to time and that the latest version of the
Token Sale Terms and Conditions shall be available for review at
https://daxt.io. The Purchaser further acknowledges and agrees that it shall be
Purchaser sole responsibility to ensure that Purchaser periodically review the
latest version of Token Sale Terms and Conditions available for review at
https://daxt.io and that neither the Company nor any of its duly appointed
agents, representatives or nominees shall be obliged or bound to notify me of
any change whatsoever to the Token Sale Terms and Conditions. Save for the
amount of the Consideration (as set out above) payable by the Purchaser for the
Tokens, Purchaser agrees that in the event of any conflict between the Token
Sale Terms and Conditions and the terms of this Agreement, the Token Sale Terms
and Conditions shall prevail.
 
 
6.
The Purchaser hereby acknowledges and agrees that upon completion of the
Registration Process to the satisfaction of the Company (or its duly appointed
agents, representatives or nominees) and subject payment by me of the
Consideration to the Company (or its duly appointed agents, representatives or
nominees) Purchaser order for the purchase of Committed Amount of Tokens will be
recorded and upon the occurrence of the Company’s public Token sale (the “Public
Token Sale”) the Committed Amount of Tokens will be transferred to the wallet
that Purchaser will have notified the Company (or its duly appointed agents,
representatives or nominees) of as part of Purchaser completion of the
Registration Process.
 
7.
Purchaser understands and hereby agrees and acknowledges that the Company will
utilise all of part of the Consideration to progress the project described in
the White Paper prior to the issue of the Tokens. Purchaser also understands and
hereby agrees and acknowledges that the Public Token Sale may not take place for
whatever reason and in the event that the Public Token Sale may not take place
for whatever reason Purchaser will not have any recourse against the Company for
the recovery of all or any part of the Consideration. The Purchaser hereby
unconditionally and irrevocably agrees that Purchaser shall have no recourse or
claim against the Company (and/or its past, present and future employees,
officers, directors, contractors, consultants, equity holders, suppliers,
vendors, service providers, parent companies, subsidiaries, affiliates, agents,
representatives, joint ventures, predecessors, successors and assigns;
COLLECTIVELY THE “Company Parties”) whatsoever. The Purchaser hereby
unconditionally and irrevocably waive, release and discharge the Company and the
Company Parties from all and any Claims Which the Purchaser has or may at any
time have against the Company (and its duly appointed agents, representatives or
nominees). To the fullest extent permitted by applicable law, Purchaser also
releases the Company and the Company Parties from all and any responsibility,
Losses, Claims, of every kind and nature, known and unknown (including, but not
limited to, claims of negligence),
 

 
 
arising out of or related to any and all disputes acts and/or omissions of third
parties relating to this Agreement. Purchaser expressly waives any and all
rights Purchaser may have under any statute or common law principles that would
otherwise limit the coverage of this release to include only those claims which
Purchaser may know or suspect to exist in Purchaser favour at the time of
agreeing to this release.
 
 
8.
If for any reason Purchaser hereafter bring or commence any Claim purported to
be released and discharged pursuant to paragraph 7 above, or otherwise attempt
to pursue any such Claim against the Company (or its duly appointed agents,
representatives or nominees) then THE PURCHASER HEREBY AGREES from time to time
and at all times, to the fullest extent possible, to fully and effectively
indemnify and hold harmless the Company (or its duly appointed agents,
representatives or nominees) on a continuing basis and on demand against:
(a)
any Claim; and/or
(b)
any and all Losses suffered or incurred by the Company (or its duly appointed
agents, representatives or nominees) which would not have been suffered or
incurred but for a Claim; and/or
 
(c)
the negotiation, handling or settlement of a Claim; and/or
(d)
any and all Losses suffered or incurred by the Company (or its duly appointed
agents, representatives or nominees) which would not have been suffered or
incurred but for a Claim having prevented the Company (or its duly appointed
agents, representatives or nominees) for whatever reason, from performing any
existing contractual obligations owed to any third parties under any employment,
service, partnership or other Agreement s (including letters of appointment in
respect of non- executive directorships) in force at the time of the Claim.
 
9.
The Purchaser hereby represent and warrant to the Company (and to each of its
duly appointed agents, representatives or nominees) on the date hereof and on
each day up to and including the date of the Public Token Sale as follows:
(i)
The Purchaser has full legal capacity, power and authority to execute and
deliver this Agreement and to perform Purchaser obligations hereunder;
(ii)
this Agreement constitutes valid and legally binding obligations, enforceable
against me in accordance with its terms;
(iii)
this Agreement is made in reliance upon Purchaser representations to the Company
(and to each of its duly appointed agents, representatives or nominees) that the
Tokens to be acquired by me will be acquired for Purchaser own account and The
Purchaser has no intention of immediately selling, transferring or distributing
the Tokens Purchaser is acquiring (or any part thereof) nor have Purchaser any
intention of selling, granting any participation in, or otherwise distributing
the same;
 
(iv)
Purchaser confirms that The Purchaser has experience in investing in financial
and non-financial assets, including in companies in the development stage and
acknowledges that Purchaser is able to fend for myself, can bear the economic
risk of Purchaser transactions, and have such knowledge and experience in
financial or business matters that Purchaser is capable of evaluating the merits
and risks of the transaction pursuant to this Agreement:
(v)
Purchaser confirms that The Purchaser has carefully considered the risks
involved in purchasing and holding digital currencies (and in particular the
Tokens), and that Purchaser is aware that Purchaser may lose all or part of the
Consideration and that the Tokens may have a low or even no value;
 

 
 
(vi)
Purchaser confirms that Purchaser is aware and understand there may be
additional risks in connection with the transactions envisioned herein that are
not currently known or that are or may be currently deemed immaterial;
 
(vii)
Purchaser is not a national citizen resident or green-card holder of any
jurisdiction which prohibits Purchaser entry into this Agreement and the
performance of the terms of this Agreement and Purchaser obligations hereunder;
(viii)
Purchaser confirms that Purchaser is not, and have not been involved in any type
of activity associated with money laundering or terror financing, nor violated
any provision of: (a) the Proceeds of Crime Act 2015 of Gibraltar (as amended
from time to time); or (b) the U.S. Foreign Corrupt Practices Act of 1977 as
amended; or (c) the UK Bribery Act (2010); or (d) Sections 290-297 of the
Israeli Penal Law 1977 (Bribery Transactions), the Israeli Prohibition on Money
Laundering Law, 2000; or
(e) any other anti-money laundering anti-corruption or anti bribery statute or
legislation in any part of the world, nor have Purchaser ever been subject to
any investigation by or have received a request for information from any
governmental body relating to money laundering corruption or bribery under any
statute or legislation. The Purchaser hereby consent to the Company (and any of
its duly appointed agents, representatives or nominees) running any checks or
enquiries with third parties and The Purchaser hereby waive any privacy or other
right in connection therewith and acknowledges that any breach of this
representation by me will entitle the Company to terminate this Agreement with
immediate effect;
 
(ix)
Purchaser confirms that Purchaser is aware and understand the uncertain nature
of digital currencies and tokens and that neither the Company nor any of its
duly appointed agents, representatives or nominees are regulated by any central
bank nor other government authority; and
(x)
Purchaser shall promptly respond and fully collaborate with all requests made by
the Company or any third-party service providers appointed by the Company to
carry out KYC/AML services in respect of the sale of Tokens.
 
10.
Purchaser acknowledges and agrees that this Agreement shall terminate upon the
earlier of:
(i)
the date of the Public Token Sale;
(ii)
60 calendar days following the date of the Company’s announcement that the
Public Token Sale has not taken place or is to be cancelled; and
(iii)
the payment or setting aside of payment of amounts due to the Purchaser upon a
dissolution of the Company which shall include (a) a voluntary termination of
operations of the Company, (b) a general assignment for the benefit of the
Company’s creditors or (c) any other liquidation, dissolution or winding up of
the Company whether voluntary or involuntary.
 
 
11.
Purchaser agrees that:
(i)
any provision of this Agreement may be amended, waived or modified only upon the
written consent of the Company and the Purchaser;
(ii)
Purchaser is not entitled to vote or receive dividends or be deemed a
shareholder of the Company, nor will anything contained herein be construed to
confer on Purchaser any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to give or withhold consent to any
corporate action or to receive notice of meetings, or to receive subscription
rights or otherwise;
(iii)
unless otherwise specified in this Agreement, none of the rights or obligations
contained herein may be assigned or novated, by operation of law or otherwise,
by
 

 
 
me without the prior express written consent of the Company or any of its duly
appointed agents, representatives or nominees;
 
(iv)
Purchaser shall (at Purchaser own expense) promptly execute and deliver all such
documents, and do all such things, as the Company or any of its duly appointed
agents, representatives or may from time to time reasonably require for the
purpose of giving full effect to the provisions of this Agreement;
(v)
if this Agreement is translated into any language other than English, the
English language text shall prevail;
(vi)
this Agreement and any disputes or claims arising out of or in connection with
its subject matter or formation (including non-contractual disputes or claims)
are governed by and construed in accordance with the laws of Gibraltar;
(vii)
Subject to subparagraph (viii) below, Purchaser irrevocably agrees that the
courts of Gibraltar have exclusive jurisdiction to settle any dispute or claim
that arises out of or in connection with this Agreement or its subject matter or
formation (including non-contractual disputes or claims);
(viii)
Purchaser irrevocably agrees that the provisions relating to arbitration and
dispute resolution contained in clauses 48 to 52 (inclusive) of the draft Token
Sale Terms and Conditions appearing in Schedule 1 to this Agreement are deemed
to be incorporated into this Agreement by reference and form a part hereof; and
 
(ix)
Purchaser irrevocably agrees that the provisions relating to data protection
contained in clauses 56 to 61 (inclusive) of the draft Token Sale Terms and
Conditions appearing in Schedule 1 to this Agreement are deemed to be
incorporated into this Agreement by reference and form a part hereof. The
Purchaser hereby consent to the Company and its duly appointed agents,
representatives or nominees controlling and processing Purchaser personal data
in accordance with the Data Protection Act 2004 and use the personal information
The Purchaser has and will provide to the Company and its duly appointed agents,
representatives or nominees from time to time:
(a)
to be able to supply the Tokens and other goods and services to Purchaser;
(b)
to process Purchaser payment for the Tokens and other goods and services to be
provided to Purchaser; and
(c)
in accordance with the Company’s privacy policy which forms part of this
Agreement and which can be found by visiting the Company’s website at
https://www.blockexmarkets.com.
 
 
 
12.
Purchaser agrees that save as the context requires and save as otherwise defined
in this Agreement capitalised words used in this Agreement shall have the
meanings respectively attributed to them in this paragraph 12 and the rules of
interpretation set out in this paragraph 12 shall apply in this Agreement:
(i)
“Claim” shall include any claim (whether present, future, actual or contingent
and of whatsoever nature and howsoever arising, and arising out of or in
connection with any act, matter, cause or thing (including claims for or
relating to any payment or repayment of monies, indemnity, security or
provisions of goods or services)), action, proceeding, demand or judgement of
whatsoever nature in each case which relates to this Agreement;
(ii)
“Losses” shall include any and all liabilities, costs, expenses, damages, fines,
impositions or losses (including but not limited to any direct, indirect or
consequential losses, loss of profit, loss of earnings, loss of reputation and
all
 

 
 
interest, penalties and legal costs and all other reasonable professional costs
and expenses and any associated value added tax) of whatsoever nature and/or
judgement sums (including interest thereon);
 
(iii)
“Tokens” shall mean the Digital Asset Exchange Tokens (DAXT) more particularly
described in the White Paper;
(iv)
a reference to a paragraph is to a paragraph of this Agreement;
(v)
a “person” includes a natural person, corporate or unincorporated body (whether
or not having separate legal personality) and that person's personal
representatives, successors or permitted assigns;
(vi)
words in the singular include the plural and in the plural, include the
singular;
(vii)
a reference to one gender includes a reference to the neuter and the other
gender;
(viii)
where the words “include” “includes” “including” or “in particular” are used in
this Agreement, they are deemed to have the words "without limitation" following
them;
(ix)
any obligation in this Agreement on a person not to do something includes an
obligation not to agree or allow that thing to be done;
(x)
the words “other” and “otherwise” are illustrative and shall not limit the sense
of the words preceding them;
 
(xi)
references to any legal terms, for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any other legal
concept or thing shall, in respect of any jurisdiction other than Gibraltar, be
deemed to include a reference to what most nearly approximates to the Gibraltar
legal term in that jurisdiction; and
(xii)
references to times of the day are, unless the context requires otherwise, to
Gibraltar time and references to a day are to a period of 24 hours running from
midnight on the previous day.
 
This Agreement may be executed in any number of counterparts, each of which is
an original and which together have the same effect as if each Party had signed
the same document. Transmission of an executed copy of this Agreement (or a
counterpart thereof) by e-mail (in PDF, JPEG or other similar format) shall take
effect as delivery of an executed original of this Agreement.
 
ALTERNATIVELY
 
This Agreement may be accepted and become binding by its acceptance on the
Company’s website.
 
 
 
Dated this 25th day of January 2018
 
 
 
SIGNED by or on behalf of )
the PURCHASER
 
 
  .. Name:
 
 
 
 
 
 
 

 
 
The Company hereby accepts and confirms the above terms and conditions. In the
event of the occurrence of any of the events specified in paragraph 10 above,
the Company agrees to use its reasonable commercial endeavours to first satisfy
the claims of all of its secured and unsecured creditors in full and thereafter
to return any surplus monies (if any) on a pro rata basis amongst those persons
(including the Purchaser) who may have entered into Agreements with the Company
similar to this Agreement.
 
 
 
Dated 25th day of January 2018
 
 
SIGNED for and on behalf of the Company
 
  .. Name:
 

 
 
 
 
 
 
 
 
Schedule 1
 
 
 
Draft Token Sale Terms & Conditions
 
 
 
 
PLEASE READ THESE TOKEN SALE TERMS AND CONDITIONS CAREFULLY.
 
PLEASE TAKE INDEPENDENT LEGAL ADVICE BEFORE ACCEPTING THESE TERMS AND CONDITIONS
OR PARTICIPATING IN THE BLOCKEX LTD TOKEN SALE.
 
 
NOTE THAT CLAUSES 46 TO 52 (INCLUSIVE) (DISPUTE RESOLUTION. ARBITRATION) CONTAIN
BINDING ARBITRATION PROVISIONS AND A CLASS ACTION WAIVER, WHICH AFFECT
PURCHASER’S LEGAL RIGHTS.
 
NOTE THAT PURCHASER ARE WAIVING PURCHASER’S RIGHTS AND CLAIMS, AND INDEMNIFYING,
BLOCKEX LTD IN CLAUSES 34 TO 38 INCLUSIVE.
 
IF PURCHASER DO NOT AGREES TO ALL OF THESE TERMS, DO NOT PURCHASE DAXT TOKENS.
 
 
Parties
 
 
 
Purchaser’s purchase of tokens being offered for sale (“Tokens” and each a
“Token”) during the Pre-Sale Period or the Sale Period (as these terms are
defined below) by BLOCKEX LTD hereinafter referred to as the “Company”), is
subject to these terms and conditions of sale (“Terms”). Each of Purchaser and
Company is a “Party” and, together, the “Parties” in these Terms.
 
By purchasing Tokens from the Company during the Token Sale, Purchaser will be
bound by these Terms and any terms incorporated by reference. If Purchaser have
any questions regarding these Terms, please
contact the Company at: CONCIERGE@BLOCKEX.COM
 
 
PURCHASER AND COMPANY HEREBY AGREES AS FOLLOWS:
 
 
 
Definitions and Interpretation
 
1.
In these Terms, save where the context requires, the following capitalised terms
shall have respective meanings ascribed to them follows:
 

 
 
“Claim” shall include any claim (whether present, future, actual or contingent
and of whatsoever nature and howsoever arising, and arising out of or in
connection with any act, matter, cause or thing (including claims for or
relating to any payment or repayment of monies, indemnity, security or
provisions of goods or services)), action, proceeding, demand or judgement of
whatsoever nature or howsoever arising;
 
 
“Completion Condition” the occurrence of closing of the ICO sale will
immediately trigger the closure of the Sale Period;
 
“Losses” shall include any and all liabilities, costs, expenses, damages, fines,
impositions or losses (including but not limited to any direct, indirect or
consequential losses, loss of profit, loss of earnings, loss of reputation and
all interest, penalties and legal costs and all other reasonable professional
costs and expenses and any associated value added tax) of whatsoever nature
and/or judgement sums (including interest thereon);
 
“Securities” shall include the meanings ascribed to in the Financial Services
(Markets in Financial Instruments) Act of Gibraltar (as awarded from time to
time); in the Financial Services (Investment and Fiduciary Token Utility) Act of
Gibraltar; the Prospectuses Act of Gibraltar or any other relevant legislation
in Gibraltar (and “Security” shall be construed accordingly); and the terms
“security” and “securities” shall have the broadest possible interpretation as
these terms might be interpreted under the laws of other jurisdictions which are
analogous or similar to the laws which regulate “Securities” or otherwise;
 
 
“Financial Instruments” shall include the meaning ascribed to it in the
Financial Services (Markets in Financial Instruments) Act of Gibraltar or any
other relevant legislation in Gibraltar (and “Financial Instrument” shall be
construed accordingly); and the terms “financial instrument” and “financial
instruments” shall have the broadest possible interpretation as these terms
might be interpreted under the laws of other jurisdictions which are analogous
or similar to the laws which regulate “Financial Instruments” or otherwise;
 
“Refund Address” shall mean the wallet address (if different from the Token
Receipt Address) that Purchaser provide to the Company to which any refund of
Payment Currency will be made by the Company in accordance with clause 26 below;
 
“Pre-Sale Completion Condition” the occurrence of ending of the pre-sale offer
will immediately trigger the closure of the Pre-Sale Period;
 
 
“Pre-Sale Period” shall mean the public pre-sale period commencing on 00:01 GMT
18/12/2018 and ending on the earlier of (i) 23:59 GMT 27/01/2018 or (ii) the
satisfaction of the Pre-Sale Completion Condition;
 
 
“Sale Period” shall mean the public crowd sale period commencing on 00:01 GMT on
28/01/2018 and ending on the earlier of (i) 23:59 GMT 16/02/2018 or (ii) the
satisfaction of the Pre-Sale Completion Condition;
 
 
“Token Receipt Address” shall mean the address which Purchaser provide to the
Company that relates to Purchaser’s Ethereum wallet which supports the ERC-20
token standard in order to receive any Tokens Purchaser purchase from the
Company; and
 

 
 
“Token Sale” shall mean the public sale of Tokens by the Company during the
Pre-Sale Period and the Sale Period.
 
 
2.
In these Terms:
(a)
a reference to these Terms shall include these Terms as amended or varied from
time to time;
(b)
unless the context otherwise requires references to a recital, clause,
sub-clause or Schedule are to a recital, clause, sub-clause or Schedule (as the
case may be) of these Terms;
(c)
the recitals, Schedules and any appendices hereto form part of these Terms and
shall have effect as if set out in full in the body of these Terms and any
reference to these Terms includes the recitals, Schedules and any appendices
hereto;
(d)
clause, schedule and paragraph headings shall not affect the interpretation of
these Terms;
(e)
a ‘third party’ and a ‘person’ includes a natural person, corporate or
unincorporated body (whether or not having separate legal personality) and that
person’s personal representatives, successors or permitted assigns;
 
(f)
a reference to a company shall include any company, corporation or other body
corporate, wherever and however incorporated or established;
(g)
the clause headings do not form part of these Terms and are for convenience only
and shall not be taken into account in the construction or interpretation of
these Terms;
(h)
the expressions “hereunder”, “herein”, “hereof” and “hereto” and similar
expressions shall be construed as references to these Terms as a whole and not
limited to the particular clause or provision in which the relevant reference
appears;
(i)
any phrase introduced by the terms “including”, “include”, “in particular” or
any similar expression shall be construed as illustrative and shall not limit
the sense of the words preceding those terms;
(j)
words in the singular shall include the plural and vice versa; and
(k)
unless the context otherwise requires, a reference to one gender shall include a
reference to the neuter and the other genders.
 
White Paper
 
3.
The latest version of the Company’s white paper is available at the following
website link: www.daxt.io (the “White Paper”). Important information about the
Token and the Token Sale and procedures and specifications are provided in the
White Paper, including in particular certain legal considerations, risks and
disclosures. By purchasing Tokens, Purchaser acknowledges and accept that
Purchaser have read, understood the entirety of the White Paper and have no
objection to any of the content contained therein.
 
 
Token Sale Procedures and Specifications
 
4.
Important information about the procedures and material specifications of the
Token Sale is provided on the Company’s website www.blockexmarkets.com,
including, but not limited to, details regarding the timing and pricing of the
Token Sale, the amount of Tokens the Company will sell, and the Company’s
anticipated use of the Token Sale proceeds. By purchasing Tokens, Purchaser
acknowledges and accept that Purchaser have read, understood these procedures
and material specifications and have no objection to the same.
 

 
 
Eligibility
 
 
 
5.
In order to be eligible to participate in the Token Sale and to log into the
Token Sale portal to make a purchase, Purchaser will have to undergo the
Company’s white-listing process to verify that Purchaser are a unique individual
or entity (“White-Listing Process”). On the Token Sale portal via the
www.blockexmarkets.com website, Purchaser will be prompted to provide the
Company with, amongst other things, Purchaser’s full name or the name of an
entity Purchaser represent, address and country of residence, and e-mail address
(Purchaser’s “User Credentials”). In addition, Purchaser will be asked to
indicate the number of Tokens Purchaser would like to acquire, Purchaser’s Token
Receipt Address and Purchaser’s Refund Address (if different). Once Purchaser
submit the form with all mandatory information, the Company will process it and
send Purchaser an e-mail (the “Welcome E-Mail”) to Purchaser’s e-mail address
provided in order to verify it. Purchaser need to have access to Purchaser’s
e-mail address in order to verify it. Purchaser will have to click on a unique
link (the “Unique Link”) provided in the Company’s e-mail to Purchaser to start
Token Sale process. The Company reserves the right to prescribe additional
guidance regarding specific wallet requirements for participation in the Token
Sale.
 
 
Purchase and Sale of Tokens
 
6.
The Euro standard price per Token during the Sale Period is 1 Euro (the
“Standard Price Per Token”).
 
7.
Subject to clause 9 below, the Euro standard price per Token during the Pre-Sale
Period is
0.75 Euro (the “Pre-Sale Price Per Token”).
 
8.
The Pre-Sale Price Per Token shall only be applicable during the Pre-Sale Period
until the Company has sold 30m worth of Tokens at the Pre-Sale Price Per Token.
Once the Company has sold 30m worth of Tokens at the Pre-Sale Price Per Token,
Tokens shall be sold at the Standard Price Per Token.
 
9.
While the Pre-Sale Price Per Token and the Price Per Token is set in Euro,
Purchaser may pay for Tokens in Bitcoin (BTC) or in Euro (a “Payment Currency”).
 
10.
In the Welcome E-mail, Purchaser will have an option to follow the Unique Link.
Purchaser will be prompted to select a number of Tokens for purchase within
stated limits. After Purchaser have selected a number of Tokens, the Token Sale
portal will display the Exchange Rate (as defined below) that will be applied to
calculate Purchaser’s Purchase Price (as defined in clause 11 below). The
Company reserves the right, in its sole discretion, to modify any of the
procedures described herein to account for network congestion or other technical
challenges.
 
 
11.
Purchaser’s quoted “Purchase Price” in the Payment Currency is equal to the
number of Tokens Purchaser wish to purchase multiplied by Euro value of the
Pre-Sale Price Per Token or the Standard Price Per Token (as applicable) divided
by the Exchange Rate (as defined below). The “Exchange Rate” will be the
exchange rate fixed by the Company for conversion of non-payment currency into
the Payment Currency. When calculating the Exchange Rate between non-payment
currency and the Payment Currency, the Company will rely on coinmarketcap.com
within approximately from one (1) to twelve (12) hours
 

 
 
prior to the time of the start of the Pre-Sale Period or the Sale Period (as the
case may be) and this will be published by the Company on the following website:
www.daxt.io.
 
 
12.
The Purchase Price must be received in full during the Pre-Sale Period or the
Sale Period (as the case may be). If the Company has not received the full
payment of the Purchase Price in accordance with these Terms within the Pre-Sale
Period or the Sale Period (as applicable), the Company reserves the right to
void Purchaser’s purchase request and refuse to accept Purchaser’s payment of
the Purchase Price. For the avoidance of doubt, the Purchase Price will be
deemed to be paid in full once the Company have received three (3) network
confirmations of the transaction. The Company reserves the right, in its sole
discretion, to modify any of the timelines described herein to account for
network congestion or other technical challenges.
 
13.
Purchaser must pay the Purchase Price by sending the correct quantity of the
Payment Currency to the unique wallet address displayed to Purchaser via the
Token Sale portal. Purchaser’s purchase is not guaranteed until the Company
receives the full amount of the Purchase Price.
 
 
14.
Purchaser agrees not to share Purchaser’s User Credentials or Purchaser’s Unique
Link provided in the Welcome Email with any other person for the purpose of
facilitating their unauthorized access to the Token Sale. If Purchaser do share
Purchaser’s User Credentials or Purchaser’s Unique Link with anyone the Company
will consider their activities to have been authorised by Purchaser. Purchaser
alone are responsible for any acts or omissions that occur during the Token Sale
through the use of Purchaser’s User Credentials or Purchaser’s Unique Link. The
Company reserves the right to suspend or block Purchaser’s access to the Token
Sale upon suspicion of any unauthorized access or use, or any attempt thereof,
by anyone using Purchaser’s User Credentials or Purchaser’s Unique Link.
 
15.
The Company will deliver the quantity of Tokens, either to an ERC-20 wallet
notified to the Company the Token Recipient Address or directly to Purchaser’s
wallet account with the Company, that Purchaser purchase, within a reasonable
period following the end of the Sale Period. Purchased Tokens will be locked for
transfer (within the smart contract) (with the exception of one transfer to the
Token Recipient Address as above) in accordance with the following:
 
a.
10% of the Tokens purchased will become transferable to third party wallets (and
the lock released) on the date of delivery of such Tokens to the Purchaser;
 
 
b.
Thereafter, a further 10% of the total number of Tokens purchased shall become
transferable to third party wallets exactly 7 days from the time of delivery
under 15a. above, and a further 10% of such number of Tokens after each
following 7-day period, until 100% of such Tokens have become transferable.
 
16.
At any time during the Token Sale and at its sole discretion, the Company may by
notice on the following website: www.blockexmarkets.com temporarily or
permanently suspend the Token Sale and/or the Token Sale portal for security or
other reasons and such suspension shall take effect from the moment of
publication of such notice until the same is updated or removed from its website
(the “Suspension Period”). Purchaser agrees not to send any contributions in any
Payment Currency during such a Suspension Period and accept the risk that any
contribution sent during such a Suspension Period may be lost in its entirety.
The
 

 
 
Company is not responsible or liable for returning or refunding any losses
incurred by Purchaser due to sending a contribution during a Suspension Period.
 
 
Intended Purpose and Use of Tokens
 
17.
The intended purpose of the Tokens is to enable a Token holder to have access to
BlockEx ICO’s on BlockEx Markets subject to the relevant number of Tokens being
purchased during the Sale Period or held thereafter as more particularly set out
in the latest version of the Company’s white paper issued and published by the
Company on the following website: www.daxt.io (the “Token Utility”) and to
provide such other utility as the Company may in the future decide to in respect
of the Tokens subject to compliance with all applicable laws. Purchaser hereby
agrees that Purchaser have read the latest version of Company’s white paper
which can be found on the following website link www.daxt.io and have understood
its content in its entirety. Purchaser hereby also confirm that Purchaser have
taken independent legal advice before accepting these Terms. The Token Utility
is expected to be provided in due course through an online software platform
(the “Platform”) that the Company or one of its affiliates will look to develop.
More specifically, Tokens are intended to facilitate the provision of the Token
Utility by the Company (or an affiliate of the Company) to the users of the
Platform.
 
 
18.
The purchase, ownership, receipt, transmission or possession of Tokens carries
no rights of whatsoever nature, express or implied, other than the right to use
Tokens in accordance with the Token Utility as a means to enable usage of and
interaction within the Platform if the Platform is successfully completed and
deployed. The Terms shall not and cannot be considered as an invitation to enter
into an investment or purchase any Security security or financial instrument.
The Terms do not constitute or relate in any way, nor should they be considered,
as an offering of Securities securities or financial instruments in any
jurisdiction. The Terms do not include or contain any information or indication
that might be considered as a recommendation or that might be used to base any
investment decision. Tokens are utility tokens and are not intended to be used
as an investment. Further, Purchaser must note that Tokens do not represent or
confer any ownership right or stake, share, equity or security or equivalent
rights, or any right to receive future revenue shares or voting rights or
intellectual property rights in the Company or any affiliate thereof. Acquiring
Tokens shall not grant any right or influence over the Company’s (or any
affiliate thereof) organisation and governance to Purchaser, other than rights
relating to the potential future provision and receipt of the Token Utility,
subject to the limitations and conditions contained in these Terms and any other
terms and conditions that will apply to the usage of the Platform. The Company
does not and will not operate or maintain the Platform and as such, the Company
has no responsibility or liability for the Platform or any ability to control
third parties’ use of the Platform. The Tokens are not intended to be a
representation of money (including electronic money), Security, security,
commodity, financial instrument, bond, debt instrument or any other kind of
financial instrument or investment. Protections offered by the applicable law in
relation to the purchase and sale of the aforementioned financial instruments
and/or investments do not apply to the purchase and sale of Tokens and neither
these Terms nor the White Paper constitute a prospectus or offering document,
and are not an offer to sell, nor the solicitation of an offer to buy any
investment or financial instrument in any jurisdiction. Tokens should not be
acquired in any case or circumstance for speculative or investment purposes with
the expectation of making a profit on immediate resale or otherwise.
 

 
 
19.
Any Purchaser agreeing, covenanting or undertaking to acquire Tokens
acknowledges and understands that the Company (or any affiliate thereof as
applicable) does not provide any promise covenant undertaking guarantee
assurance representation or warranty or create any expectation that it will
establish complete and/or deploy an operative Platform and therefore neither the
Company nor any of its affiliates provide any promise covenant undertaking
guarantee assurance representation or warranty create any expectation that the
Tokens may at any time be used to purchase any goods or services whatsoever or
that the Token Utility or the Platform will be established completed deployed
delivered and/or realised. Purchaser acknowledges and understand therefore that
the Company, or any affiliate thereof, assumes no liability or responsibility
whatsoever or howsoever arising for any loss or damage whatsoever or howsoever
(whether actual contingent direct indirect consequential or otherwise) that
would result from or relate to the incapacity or inability to use Tokens for any
or all of their intended purposes including the Token Utility.
 
 
20.
Tokens do not constitute the provision of any goods and/or services or provide
any Token Utility as at the date of these Terms.
 
 
Possible Migration of Tokens.
 
21.
The Tokens are being created as ERC-20 tokens on the Ethereum protocol. The
Company reserves the right to migrate the ERC-20 based Tokens to another
protocol and to generate replacement Tokens on the new protocol in the future,
should the Company determine, in its sole discretion, that doing so is necessary
or useful to the operation of the Platform.
 
22.
Should the Company decide to migrate the Tokens, the Company will notify
Purchaser via the e-mail address Purchaser provided to the Company at the time
of the Token Sale. Purchaser are solely responsible for updating the Company
should Purchaser’s contact information change.
 
Scope of Terms
 
23.
Unless otherwise stated herein, these Terms govern only Purchaser’s purchase of
Tokens from the Company during the Pre-Sale Period and the Sale Period.
 
24.
Any potential or future use of Tokens in connection with the provision or
receipt of any Token Utility or otherwise will be governed by other applicable
terms and policies (collectively, the “Service Terms and Policies”). The Service
Terms and Policies will be made available at the following website www.daxt.io
following the Sale Period. The Company and/or its affiliates may revise and/or
update the Service Terms and Policies from time to time at their sole and
absolute discretion. In the event of any conflict between these Terms and the
Service Terms and Policies, the Service Terms and Policies shall prevail.
 
 
Cancellation; Refusal of Purchase Requests
 
25.
Purchaser’s purchase of Tokens from the Company during the Pre-Sale Period and
the Sale Period is final, and there are no refunds or cancellations except as
may be required by applicable law or regulation, if any. The Company reserves
the right to refuse or cancel Token purchase requests at any time in its sole
and absolute discretion. The Company accordingly reserves the right at its sole
discretion to refuse to accept Purchaser’s purchase
 

 
 
for Tokens after the end of the Sale Period. In such an event, the consideration
paid by Purchaser shall be rejected or refunded.
 
 
26.
At any time prior to satisfaction of the Pre-Sale Completion Condition and/or
the Completion Condition, the Company may either temporarily suspend or
permanently abort the Token sale. During any period of suspension or in the
event that the Token sale is aborted, Tokens will not be available for purchase
and any form of crypto-currency sent by Purchaser to the Company for the
purposes of acquiring Tokens shall be returned to Purchaser. To the extent the
Company, in its sole discretion, decides to make a refund any refund will be
made to the Refund Address in the Payment Currency sent by Purchaser to the
Company for the purposes of acquiring Tokens and not in United States Dollars,
Euros or any other fiat currency. The Company is not responsible for any delays,
losses, costs, non-delivery of refunds or of Tokens, or other issues arising
from the failure to provide, or providing an inaccurate or incomplete Refund
Address or Token Receipt Address.
 
Token Creation and Allocation
 
 
27.
Important information about the Company’s creation and intended use of the
Tokens is set out in the White Paper and at the following website link
www.daxt.io. By purchasing Tokens, Purchaser acknowledges that Purchaser have
read, understand, and have no objection to the Company’s creation and intended
use of the Tokens as described in the White Paper and at the following website
link www.daxt.io.
 
Acknowledgment and Assumption of Risks
 
28.
Purchaser acknowledges and agrees that there are risks associated with
purchasing Tokens, holding Tokens, selling Tokens and/or and using Tokens for
providing or receiving Token Utility, as such risks disclosed and explained in
Schedule 1 of these Terms. If Purchaser have any questions regarding these
risks, please contact the Company at concierge@blockex.com. BY PURCHASING
TOKENS, PURCHASER EXPRESSLY ACKNOWLEDGES, ACCEPT AND ASSUME THESE RISKS.
 
29.
As set out in these Terms, the Tokens are not being structured or sold as
Securities securities or any other form of investment product. Accordingly, none
of the information presented in these Terms is intended to form the basis for
any investment decision, and no specific recommendations are made or intended.
The Company expressly disclaims any and all responsibility for any direct or
consequential loss or damage of any kind whatsoever arising directly or
indirectly from: (i) reliance on any information contained in the Terms, (ii)
any error, omission or inaccuracy in any such information or (iii) any action
resulting from such information.
 
 
Security
 
30.
Purchaser are responsible for implementing all reasonable and appropriate
measures for securing the wallet, vault or other storage mechanism Purchaser use
to receive and hold Tokens that Purchaser purchase from the Company, including
any requisite private key(s) or other credentials necessary to access such
storage mechanism(s). If Purchaser’s private key(s) or other access credentials
are lost, Purchaser may lose access to Purchaser’s Tokens. The Company shall not
be responsible for any security measures relating to Purchaser’s receipt,
possession, storage, transfer or potential future use of Tokens nor is
 

 
 
the Company under any obligation to recover any Tokens and the Company hereby
excludes (to the fullest extent permitted under applicable law) any and all
liability for any security breaches or other acts or omissions which result in
Purchaser’s loss of (including Purchaser’s loss of access to) Tokens. The
Company shall not be responsible or liable for any losses, costs, or expenses
relating to any lost access credentials.
 
 
Personal Information
 
31.
The Company may determine, in its sole and absolute discretion, that it needs to
undertake due diligence on certain prospective purchasers of Tokens. As part of
the Company’s due diligence process it may request that Purchaser send the
Company certain information about Purchaser. Purchaser agrees to provide the
Company with such information promptly upon request, and Purchaser acknowledges
and accept that the Company may refuse to sell Tokens to Purchaser until
Purchaser provide such requested information in a form that is satisfactory to
the Company and until the Company has determined that it is permissible to sell
Purchaser Tokens under applicable laws or regulations.
 
 
Taxes
 
 
32.
The Purchase Price is exclusive of all applicable taxes. Purchaser are solely
responsible for determining what, if any, taxes apply to Purchaser’s purchase of
Tokens, including, but not limited to: sales, use, value added, and any other
taxes that may be applicable. It is also Purchaser’s sole responsibility to
withhold, collect, report, pay, settle and/or remit the correct taxes to the
appropriate tax authorities in such jurisdiction where Purchaser may be liable
to pay tax. The Company is not responsible for withholding, collecting,
reporting, paying, settling and/or remitting any sales, use, value added, or any
other tax arising from Purchaser’s purchase of Tokens.
 
Representations and Warranties
 
 
33.
By purchasing Tokens, Purchaser hereby represent and warrant to the Company and
agrees and acknowledges that:
(a)
Purchaser have read and understood these Terms;
(b)
PURCHASER ACKNOWLEDGES AND AGREES THAT THERE ARE RISKS ASSOCIATED WITH
PURCHASING TOKENS, OWNING TOKENS, TRANSFERRING TOKENS, SELLING TOKENS AND USING
TOKENS FOR THE PROVISION OR RECEIPT OF SERVICES (INCLUDING THE TOKEN UTILITY) ON
THE PLATFORM INCLUDING (BUT NOT NECESSARILY LIMITED TO) THE RISKS DESCRIBED IN
SCHEDULE 1 HERETO;
(c)
Purchaser have sufficient understanding of technical and business matters
(including those that relate to the Token Utility and the Platform), the
functionality, usage, storage, transmission mechanisms and other material
characteristics of cryptographic tokens, token storage mechanisms (such as token
wallets), blockchain technology and blockchain-based software systems to
understand these Terms and to appreciate the risks and implications of
purchasing the Tokens;
 
(d)
Purchaser understand the restrictions and risks associated with the creation of
Tokens as set forth herein, and acknowledges and assume all such risks;
(e)
Purchaser have obtained sufficient information about the Company, the Company’s
officers and agents and representatives and about the Tokens to make an informed
decision to purchase the Tokens;
 

 
 
(f)
Purchaser understand that the Tokens confer only the potential future right to
receive Token Utility and confer no other rights of any form with respect to the
Platform, the Company, or any affiliate thereof including, but not limited to,
any voting, distribution, redemption, liquidation, proprietary (including all
forms of intellectual property), or other financial or legal rights;
 
(g)
The Tokens do not constitute shares or equities or Securities securities
Financial Instruments financial instruments or investments in any form in any
jurisdiction;
(h)
The information available on the White Paper and at the following
website: www.daxt.io (including these Terms) (the “Available Information”) does
not constitute a prospectus or offer document of any sort and is not intended to
constitute an offer of securities in any jurisdiction or a solicitation for
investment in securities and Purchaser are not bound to enter into any contract
or binding legal commitment and no cryptocurrency or other form of payment is to
be accepted on the basis of the Available Information;
(i)
No regulatory authority has examined or approved of the Available Information,
no action has been or will be taken under the laws, regulatory requirements or
rules of any jurisdiction and the publication, distribution or dissemination of
all or any part of the Available Information to Purchaser does not imply that
the applicable laws, regulatory requirements or rules have been complied with;
 
(j)
The Available Information, the undertaking and/or the completion of the Token
Sale, or future trading of the Tokens on any exchange or market (regulated,
unregulated, primary, secondary or otherwise), shall not be construed,
interpreted or deemed by Purchaser as an indication of the merits of the
Company, the Tokens, the Token Sale, the Platform and/or the Available
Information;
(k)
The distribution or dissemination of the Available Information any part thereof
or any copy thereof, or acceptance of the same by Purchaser, is not prohibited
or restricted by the applicable laws, regulations or rules in Purchaser’s
jurisdiction, and where any restrictions in relation to possession of the
Available Information are applicable, Purchaser have observed and complied with
all such restrictions at Purchaser’s own expense and without liability to the
Company;
(l)
In the case where Purchaser wish to purchase any Tokens, the Tokens are not to
be construed, interpreted, classified or treated as: (i) any kind of currency or
commodity; (ii) debentures, stocks or shares issued by any person or entity
(whether the Company or otherwise); (iii) rights, options or derivatives in
respect of such debentures, stocks or shares; (iv) rights under a contract for
differences or under any other contract the purpose or pretended purpose of
which is to secure a profit or avoid a loss; (v) units in a collective
investment scheme; (vi) units in a business trust;
 
(vii) derivatives of units in a business trust; (viii) any other security or
class of securities; or (ix) any type of investment (as such term is defined by
the Financial Services (Investments and Fiduciary Services) Act 1989-47 of
Gibraltar (as amended or re-enacted from time to time) or as such term might be
construed under similar legislation in any other part of the world);
(m)
Purchaser are purchasing Tokens to potentially receive the Token Utility on the
Platform at a future point in time being aware of the commercial risks
associated with the Company and the Platform; Purchaser are not purchasing
Tokens for any other uses or purposes, including, but not limited to, any
investment, speculative or other financial purposes;
(n)
Purchaser’s purchase of Tokens complies with applicable law and regulation in
Purchaser’s jurisdiction or in any jurisdiction the laws of which Purchaser may
be subject to including, but not limited to, (i) legal capacity and any other
threshold
 

 
 
requirements in Purchaser’s jurisdiction for the purchase of the Tokens and
entering into contracts with the Company, (ii) any foreign exchange or
regulatory restrictions applicable to such purchase, and (iii) any governmental
or other consents that may need to be obtained;
 
(o)
Purchaser’s purchase of Tokens shall be made in full compliance with any and all
applicable legal and tax obligations to which Purchaser may be subject in any
relevant jurisdiction;
(p)
If Purchaser are purchasing Tokens on behalf of any entity, Purchaser are
authorised to accept these Terms on such entity’s behalf and that such entity
will be responsible for any breach of these Terms by Purchaser or any other
employee or agent of such entity (references to “Purchaser” or “Purchaser” in
these Terms refer to Purchaser and such entity, jointly);
(q)
Purchaser are not citizen, lawful or permanent resident of or domiciled in
Singapore, China or in any jurisdiction or country where the offer for sale or
purchase or sale or possession or distribution of Tokens or use would be
contrary to any law or regulation, or which would subject the Company, including
its affiliates, or any of their products or services to any registration,
licensing or other authorisation requirement within such jurisdiction or
country;
 
(r)
Purchaser are not (i) a citizen or resident of a geographic area in which access
to or use of the Tokens, the offer for sale of the Tokens, the sale of the
Tokens and/or the acceptance of delivery of the Tokens is prohibited by
applicable law, decree, regulation, treaty, or administrative act, (ii) a
citizen or resident of, or located in, a geographic area that is subject to the
U.S. or other sovereign country sanctions or embargoes, or (iii) an individual,
or an individual employed by or associated with an entity, identified on the
U.S. Department of Commerce’s Denied Persons or Entity List, the U.S. Department
of Treasury’s Specially Designated Nationals or Blocked Persons Lists, or the
U.S. Department of State’s Debarred Parties List. Purchaser agrees that if
Purchaser’s country of residence or other circumstances change such that the
above representations are no longer accurate, that Purchaser will immediately
cease using the Tokens and the Platform. If Purchaser is registering to purchase
hold sell or use the Tokens or the Platform on behalf of a legal entity,
Purchaser further represent and warrant that (i) such legal entity is duly
organised and validly existing under the applicable laws of the jurisdiction of
its organisation, and (ii) Purchaser are duly authorized by such legal entity to
act on its behalf;
(s)
Purchaser live in a jurisdiction that allows the Company to offer and sell the
Tokens and does not prohibit Purchaser from participating through a token sale
without requiring any local authorisation;
 
(t)
Making a contribution and receiving Tokens under these Terms is not unlawful or
prohibited under the laws of Purchaser’s jurisdiction or under the laws of any
other jurisdiction to which Purchaser may be subject and any contribution shall
be made in full compliance with applicable laws (including, but not limited to,
in compliance with any tax obligations to which Purchaser may be subject in any
relevant jurisdiction);
(u)
If Purchaser’s country of residence or other circumstances change such that the
above representations are no longer accurate, that Purchaser will immediately
cease using the Tokens and/or the Token Utility;
(v)
Any contribution to be made by Purchaser for the purchase of Tokens is not
derived from or related to any unlawful activities, including but not limited to
money laundering or terrorist financing activities;
 

 
 
(w)
Purchaser shall not use the Tokens to finance, engage in, or otherwise support
any unlawful activities;
 
(x)
Purchaser’s Payment Currency shall be transferred to the Company from a digital
wallet that: (i) is registered in Purchaser’s name or in the name of a person
who is duly authorised by Purchaser to transfer the Payment Currency and is
eligible to do so under clause 5; or (ii) is not located in or that is not
registered in the name of a person located in or resident of any country or
territory that has been designated by the Financial Act ion Task Force as a
“non-cooperative country or territory”;
(y)
If Purchaser are an individual, Purchaser are at least 18 years of age and have
sufficient legal capacity to accept these Terms and enter into a binding
Agreement with the Company;
(z)
The acceptance by Purchaser of these Terms and the entry into a binding
Agreement with the Company will not result in any violation of, be in conflict
with, or constitute a material default under: (i) any provision of Purchaser’s
constitutional or organisational documents (if applicable); (ii) any provision
of any judgment, decree or order to which Purchaser are a party, by which
Purchaser are bound or to which any of Purchaser’s material assets are subject;
and/or (iii) any material Agreement , obligation, duty or commitment to which
Purchaser are a party or by which Purchaser are bound; and
 
(aa) Purchaser are not the subject of any sanctions administered or enforced by
any country, government or international authority nor are Purchaser resident or
established (in the case of a corporate entity) in a country or territory that
is the subject of a country-wide or territory wide sanction imposed by any
country or government or international authority.
 
Waiver, Release and Indemnity
 
34.
Purchaser hereby irrevocably and unconditionally waive, release and discharge
the Company and its past, present and future employees, officers, directors,
contractors, consultants, equity holders, suppliers, vendors, service providers,
parent companies, subsidiaries, affiliates, agents, representatives, joint
ventures, predecessors, successors and assigns (the “Company Parties”) from all
and any Claims which Purchaser have or may at any time have against any of the
Company Parties.
 
35.
To the fullest extent permitted by applicable law, Purchaser also release the
Company and the Company Parties from all and any responsibility, Losses, Claims,
of every kind and nature, known and unknown (including, but not limited to,
claims of negligence), arising out of or related to disputes between users and
the acts or omissions of third parties. Purchaser expressly waive any rights
Purchaser may have under any statute or common law principles that would
otherwise limit the coverage of this release to include only those claims which
Purchaser may know or suspect to exist in Purchaser’s favour at the time of
agreeing to this release.
 
 
36.
To the fullest extent permitted by applicable law, Purchaser will fully and
effectively indemnify, defend and hold harmless the Company and the Company
Parties from and against any and all Claims and Losses that arise from or relate
to: (i) Purchaser’s understanding and interpretation of and/or reliance on the
Available Information; (ii) Purchaser’s purchase possession, transmission and/or
use of Tokens; (iii) Purchaser’s responsibilities or obligations under these
Terms; (iv) Purchaser’s violation of these Terms;
(v) Purchaser’s violation of any rights of any other person or entity; (vi) any
failure or
 

 
 
inability of the Company to develop or deliver or deploy the Token Utility
and/or the Platform; (vii) Purchaser’s use or inability to use at any time the
Tokens or the Platform;
 
(viii) any security risk or security breach or security threat or security
attack or any theft or loss of data including but not limited to hacker attacks,
losses of password, losses of private keys, or anything similar; (ix) any
mistakes or errors in code, text, or images involved in the Token Sale or in any
of the Available Information; (x) any information contained in or omitted from
the Available Information; (xi) the volatility in pricing of Tokens in any
countries and/or on any exchange or market (regulated, unregulated, primary,
secondary or otherwise); and (xii) Purchaser’s failure to properly secure any
private key to a wallet containing Tokens.
 
37.
The Company reserves the right to exercise sole control over the defence, at
Purchaser’s expense, of any Claim subject to the indemnity by Purchaser
contained in clause 36 (the “Indemnity”). The Indemnity is in addition to, and
not in lieu of, any other indemnities set forth in the White Paper or in any
written Agreement between Purchaser and the Company.
 
 
38.
Purchaser agrees and acknowledges that the Company is not liable for any direct
indirect special incidental consequential or other losses of any kind in tort
contract or otherwise (including but not limited to loss of revenue income or
profits or loss of use or data or loss of reputation or loss of any economic or
other opportunity of whatsoever nature or howsoever arising) arising out of or
in connection with any acceptance of or reliance on the Available Information or
any part thereof by Purchaser.
 
Limitation of Liability
 
39.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW: (I) UNDER NO CIRCUMSTANCES
WILL THE COMPANY OR ANY OF THE COMPANY PARTIES BE LIABLE FOR ANY DIRECT,
INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR EXEMPLARY LOSS OF ANY KIND
(INCLUDING, BUT NOT LIMITED TO, WHERE RELATED TO LOSS OF REPUTATION LOSS OF
REVENUE, INCOME OR PROFITS, LOSS OF USE OR DATA, OR DAMAGES FOR BUSINESS
INTERRUPTION) ARISING OUT OF OR IN ANY WAY RELATED TO THE PURCHASE, SALE OR USE
OF THE TOKENS OR OTHERWISE RELATED TO THESE TERMS, REGARDLESS OF THE CAUSE OR
FORM OF ACTION, WHETHER BASED IN CONTRACT, TORT (INCLUDING, BUT NOT LIMITED TO,
SIMPLE NEGLIGENCE, WHETHER ACTIVE, PASSIVE OR IMPUTED), OR ANY OTHER LEGAL OR
EQUITABLE BASIS (EVEN IF THE PARTIES OR ANY OF THE COMPANY PARTIES HAVE BEEN
ADVISED OF THE POSSIBILITY OF SUCH LOSSES AND REGARDLESS OF WHETHER SUCH LOSSES
WERE FORESEEABLE); AND (II) UNDER NO CIRCUMSTANCES WILL THE AGGREGATE LIABILITY
OF COMPANY AND THE COMPANY PARTIES (JOINTLY), WHETHER IN CONTRACT, TORT
(INCLUDING NEGLIGENCE, WHETHER ACTIVE, PASSIVE OR IMPUTED), OR OTHER LEGAL OR
EQUITABLE BASIS, ARISING OUT OF OR RELATING TO THESE TERMS OR THE USE OF OR
INABILITY TO USE THE TOKENS, EXCEED THE AMOUNT PURCHASER PAY TO THE COMPANY FOR
THE ACQUISITION OF TOKENS. THE LIMITATIONS SET FORTH HEREIN WILL NOT LIMIT OR
EXCLUDE LIABILITY FOR THE GROSS NEGLIGENCE, FRAUD OR INTENTIONAL, WILLFUL OR
RECKLESS MISCONDUCT OF COMPANY.
 

 
 
40.
Some jurisdictions do not allow the limitation or exclusion of liability for
incidental or consequential damages. Accordingly, some of the limitations of
clause 39 may not apply to Purchaser.
 
 
Disclaimers
 
41.
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO THE MAXIMUM EXTENT THAT
THIS DISCLAIMER APPLIES TO PURCHASER AND EXCEPT AS OTHERWISE EXPRESSLY SPECIFIED
IN WRITING BY THE COMPANY: (A) THE TOKENS ARE SOLD ON AN “AS IS” AND “AS
AVAILABLE” BASIS, WITHOUT ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND
WHATSOEVER, AND THE COMPANY EXPRESSLY DISCLAIMS ALL IMPLIED REPRESENTATIONS
AND/OR WARRANTIES AS TO THE TOKENS, INCLUDING, WITHOUT LIMITATION, IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT; (B) THE COMPANY DOES NOT REPRESENT OR WARRANT THAT THE TOKENS
ARE RELIABLE, CURRENT OR ERROR-FREE, MEET PURCHASER’S REQUIREMENTS, OR THAT
DEFECTS IN THE TOKENS WILL BE CORRECTED; AND (C) THE COMPANY CANNOT AND DOES NOT
REPRESENT OR WARRANT THAT THE TOKENS OR THE DELIVERY MECHANISM FOR TOKENS ARE
FREE OF VIRUSES OR OTHER HARMFUL COMPONENTS.
 
 
42.
The Company does not make or purport to make, and hereby disclaims, any
representation warranty undertaking or covenant in any form whatsoever to
Purchaser and to any entity or person.
 
43.
Some jurisdictions do not allow the exclusion of certain warranties or
disclaimer of implied terms in contracts with consumers, so some or all of the
exclusions of warranties and disclaimers in clause 41 may not apply to
Purchaser.
 
44.
Neither these Terms nor the Whitepaper constitute a prospectus or offering
document, and are not an offer to sell, nor the solicitation of an offer to buy
any investment or financial instrument in any jurisdiction. Tokens should not be
acquired for speculative or investment purposes with the expectation of making a
profit on immediate or future re-sale.
 
45.
No regulatory authority has examined or approved of any of the information set
out in these Terms and/or the Whitepaper. No such action has been or will be
taken under the laws, regulatory requirements or rules of any jurisdiction. The
publication, distribution or dissemination of these Terms and/or the Whitepaper
does not imply that applicable laws, regulatory requirements or rules have been
complied with.
 
 
 
Dispute Resolution. Arbitration
 
46.
PLEASE READ THE FOLLOWING CLAUSES CAREFULLY BECAUSE THEY CONTAINS CERTAIN
PROVISIONS, SUCH AS A BINDING ARBITRATION CLAUSE AND CLASS ACTION WAIVER, WHICH
AFFECT PURCHASER’S LEGAL RIGHTS. THIS SECTION REQUIRES PURCHASER TO ARBITRATE
CERTAIN DISPUTES AND CLAIMS WITH COMPANY AND LIMITS THE MANNER IN WHICH
 

 
 
PURCHASER CAN SEEK RELIEF FROM THE COMPANY AND THE COMPANY PARTIES.
 
 
47.
Binding Arbitration. Except for any disputes, Claims, suits, actions, causes of
action, demands or proceedings (collectively, “Disputes”) in which either
Purchaser or the Company seeks injunctive or other equitable relief for the
alleged unlawful use of intellectual property, including, without limitation,
copyrights, trademarks, trade names, logos, trade secrets or patents, Purchaser
and the Company (i) save as expressly provided herein, waive Purchaser’s
respective rights to have any and all Disputes arising from or related to these
Terms resolved in any court, and (ii) waive Purchaser’s respective rights to a
jury trial. Instead, Purchaser and the Company will arbitrate Disputes through
binding arbitration (which is the referral of a Dispute to one or more persons
charged with reviewing the Dispute and making a final and binding determination
to resolve it instead of having the Dispute decided by a judge or jury in court)
as provided in these Terms.
 
48.
No Class Arbitrations. Class Actions or Representative Actions. Any Dispute
arising out of or related to these Terms is personal to Purchaser and the
Company and will be resolved solely through individual arbitration and will not
be brought as a class arbitration, class action or any other type of
representative proceeding. There will be no class arbitration or arbitration in
which an individual attempts to resolve a Dispute as a representative of another
individual or group of individuals. Further, a Dispute cannot be brought as a
class or other type of representative action, whether within or outside of
arbitration, or on behalf of any other individual or group of individuals.
 
 
49.
Gibraltar Arbitration Act. The enforceability of clauses 46 to 52 (inclusive)
(Dispute Resolution. Arbitration) will be both substantively and procedurally
governed by and construed and enforced in accordance with the Gibraltar
Arbitration Act 1895, to the maximum extent permitted by applicable law.
 
50.
Notice; Informal Dispute Resolution. Each Party will notify the other in writing
of any Dispute within thirty (30) days of the date it arises, so that the other
Party may attempt in good faith to resolve the Dispute informally. Notice to the
Company shall be sent by e-mail to the Company at concierge@blockex.com . Notice
to Purchaser shall be either posted on the Company’s website or, if available,
will be sent by email to any email address Purchaser provide the Company during
the Token Sale. Purchaser’s notice must include (i) Purchaser’s name, postal
address, email address and telephone number, (ii) a description in reasonable
detail of the nature or basis of the Dispute, and (iii) the specific relief that
Purchaser are seeking. If Purchaser and the Company cannot agree how to resolve
the Dispute within thirty (30) days after the date the notice is received by the
applicable party, then either Purchaser or the Company may, as appropriate and
in accordance with clauses 46 to 52 (inclusive) (Dispute Resolution.
Arbitration), commence an arbitration proceeding or, to the extent specifically
provided for in clauses 46 to 52 (inclusive) (Dispute Resolution. Arbitration),
file a claim in court.
 
 
51.
Process. Any arbitration will occur in Gibraltar and will be in the English
language. The arbitration will be conducted confidentially by a single
arbitrator appointed in accordance with the Gibraltar Arbitration Act, which is
hereby incorporated by reference. The courts of competent jurisdiction located
in Gibraltar will have exclusive jurisdiction over any appeals and the
enforcement of an arbitration decision or award.
 

 
 
52.
Authority of Arbitrator. Subject to the Gibraltar Arbitration Act and these
Terms, the arbitrator will have (i) the exclusive authority and jurisdiction to
make all procedural and substantive decisions regarding a Dispute, including the
determination of whether a Dispute is arbitrable, and (ii) the authority to
grant any remedy that would otherwise be available in court, provided, however,
that the arbitrator does not have the authority to conduct a class arbitration
or a representative or class action, which is expressly prohibited by these
Terms. The arbitrator may only conduct an individual arbitration and may not
consolidate more than one individual’s claims, preside over any type of class or
representative proceeding or preside over any proceeding involving more than one
individual.
 
 
Governing Law and Jurisdiction
 
53.
These Terms will be governed by and construed and enforced in accordance with
the laws of Gibraltar, without regard to conflict of law rules that would cause
the application of the laws rules or principles of any other jurisdiction. Any
Dispute between the Parties arising out of or relating to these Terms or its
subject matter or formation (including non-contractual Disputes or claims) that
is not subject to arbitration will be resolved exclusively in the courts of
Gibraltar.
 
 
Severability
 
54.
If any term clause or provision of these Terms or any part of any term, clause
or provision of these Terms is held unlawful void or unenforceable or becomes
invalid or illegal it shall be severable from these Terms and will not affect
the validity or enforceability of any remaining part of that term, clause or
provision, or any other term, clause or provision of these Terms.
 
55.
If any term clause or provision of these Terms or any part of any term, clause
or provision of these Terms is held unlawful void or unenforceable or becomes
invalid or illegal it shall be deemed modified to the minimum extent necessary
to make it valid, legal and enforceable. If such modification is not possible,
the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under these Terms
shall not affect the validity and enforceability of the rest of the Terms.
 
Data Protection.
 
56.
As part of the White-Listing Process, the Company may request certain
information from Purchaser, such as Purchaser’s User Credentials and additional
user information, as well as additional information in order to verify
Purchaser’s identity. This may require the Company to request documents to
include, but not be limited to, certified copies of documents verifying: (i)
Purchaser’s identity; (ii) Purchaser’s address; (iii) the source of Purchaser’s
wealth; (iv) the source of funds used for the purposes of acquiring Tokens; and
 
(v) any other documents or data from which Purchaser can be identified.
Purchaser’s User Credentials, additional user information as well as the items
referred to in sub-paragraphs (i) to (v) of this clause 56 shall hereinafter be
referred to as Purchaser’s “Personal Data”.
 
57.
The Company will not disclose Purchaser’s Personal Data except as expressly
permitted under these Terms and otherwise only with Purchaser prior consent.
However, the Company may be required to disclose Purchaser’s Personal Data
and/or certain other information about Purchaser to relevant competent
authorities to the extent required by law or by an
 

 
 
Order of a Court or competent authority. By accepting these Terms, Purchaser
expressly agrees and consent to Purchaser’s Personal Data being disclosed to
such third parties to any extent required for the purposes of compliance with
applicable law.
 
 
58.
The Company will process Purchaser’s Personal Data in accordance with the Data
Protection Act 2004, as may be amended (the “Data Protection Act”), and
Purchaser agrees that the Company, as the data controller, may directly or
through the Company’s service providers or agents process Purchaser ‘s Personal
Data for any one or more of the following purposes:
(a)
the purchase of the Tokens pursuant to these Terms;
(b)
providing Purchaser with information about the Company and its products and
range of services;
(c)
compliance with relevant ‘Know Purchaser’s Client’ and Anti-Money Laundering
requirements under applicable law;
(d)
management of enquiries and complaints;
(e)
processing of transactions related to the Token Sale;
 
(f)
opening, maintaining or operating a bank account in the Company’s name;
(g)
subject to clauses 56 to 61 (inclusive) (Data Protection), resolving any
disputes with Purchaser;
(h)
producing summary information for statistical, regulatory and audit purposes; or
(i)
any other reasonable purposes in accordance with applicable law.
 
59.
Under the Data Protection Act Purchaser have a right to access Purchaser’s
Personal Data held by the Company, and it is Purchaser’ responsibility to inform
the Company of any changes to Purchaser’s Personal Data to ensure such data
remains accurate. Purchaser also have a right to object to Purchaser’s Personal
Data being processed for the purposes of direct marketing. Purchaser agrees to
provide a written request to the Company should Purchaser wish to enforce these
rights.
 
60.
Purchaser agrees that the Company may, for the purposes set out in clause 58,
permit the transfer of Purchaser’s Personal Data to any jurisdiction, whether or
not inside the European Economic Area, and that by accepting these Terms
Purchaser are authorizing and expressly consent to the processing of Purchaser’s
Personal Data by the Company, its agents and/or its service providers, provided
that where Purchaser’s Personal Data is processes by entities other than the
Company, its agents or its service providers, the Company shall seek Purchaser’s
prior written consent in respect of such processing.
 
 
61.
Purchaser acknowledges, accept and understand that these Terms, insofar as they
relate to the controlling and processing of Purchaser’s Personal Data by the
Company and/or its agents or service providers are only relevant to the
processing of Purchaser’s Personal Data for the purposes set out in clause 58,
and that Purchaser may be requested to sign and/or agrees to a separate and
additional Agreement and/or additional terms and conditions (any of these a
“Supplementary Agreement ” and together “Supplementary Agreement (s)”) in order
to access any future Platform or service or application and/or use the Tokens
and/or provide or receive the Token Utility or otherwise use and interact with
the Platform. Such Supplementary Agreement (s) will govern the Terms under which
Purchaser’s Personal Data is collected, stored and processed (as well as
Purchaser’s individual rights under applicable data protection laws) in
connection with Purchaser’s use of the Platform and/or the Tokens.
 
Miscellaneous
 

 
 
62.
These Terms and the Available Information constitute the entire Agreement
between Purchaser and the Company relating to Purchaser’s purchase of Tokens
from the Company. In the event of any conflict between these Terms and the
Available Information, these Terms will prevail.
 
 
63.
The Company may make changes to these Terms from time to time (including during
the Token Sale) as reasonably required to comply with applicable law or
regulation. If the Company makes such changes, it will post the amended Terms at
the following website: www.daxt.io. It shall be Purchaser’s obligation to ensure
Purchaser are aware of the latest version of these Terms during the Token Sale.
The amended Terms will be effective immediately.
 
64.
The Company may assign its rights and obligations under these Terms without
Purchaser’s consent.
 
 
65.
The Company’s failure to exercise or enforce any right or provision of these
Terms will not operate as a waiver of such right or provision. The Company will
not be liable for any delay or failure to perform any obligation under these
Terms where the delay or failure results from any cause beyond the Company’s
reasonable control.
 
66.
Purchasing Tokens from the Company does not create any form of partnership,
joint venture or any other similar relationship between Purchaser and the
Company.
 
67.
Except as otherwise provided herein, these Terms are intended solely for the
benefit of Purchaser and the Company and are not intended to confer third-party
beneficiary rights upon any other person or entity.
 
68.
Purchaser agrees and acknowledges that all Agreement s, notices, disclosures,
and other communications that the Company provides to Purchaser, including these
Terms, will be provided in electronic form.
 
69.
Purchaser and the Company acknowledges that, in accepting these Terms, neither
Purchaser nor the Company do so on the basis of, and do not rely on, any
representation, warranty or other provision except as expressly provided
therein, and all conditions, warranties or other terms implied by statute or
common law are hereby excluded to the fullest extent permitted by law.
 
 
*        
*        
*        
*        
*
 

 
 
Schedule 1
(Risks relating purchasing, holding, selling and/or using Tokens)
 
 
 
Important Note: Purchaser should carefully consider and evaluate each of the
following risk factors and all other information contained in these Terms before
deciding to participate in the Token Sale. To the best of the Company’s
knowledge and belief, all risk factors which are material to Purchaser in making
an informed judgment to participate in the Token Sale have been set out below.
If any of the following considerations, uncertainties or material risks develops
into actual events, the business, financial position and/or results of
operations of the Company and the maintenance and level of usage of the Tokens
could be materially and adversely affected. In such cases, the trading price of
Tokens (in the case where they are listed on an exchange or market (regulated,
unregulated, primary, secondary or otherwise)) could decline due to any of these
considerations, uncertainties or material risks, and Purchaser may lose all or
part of Purchaser’s Tokens or the economic value thereof.
 
 
 
Important Note: As set out in these Terms, the Tokens are not being structured
or sold as Securities securities Financial Instruments financial instruments or
any other form of investment product. Accordingly, none of the information
presented in these Terms (including this Schedule 1) is intended to form the
basis for any investment decision, and no specific recommendations are made or
intended. The Company expressly disclaims any and all responsibility for any
direct or consequential loss or damage of any kind whatsoever arising directly
or indirectly from: (i) reliance on any information contained in these Terms or
in the Available Information, (ii) any error, omission or inaccuracy in any such
information, or (iii) any action resulting from such information.
 
 
By purchasing, holding and using Tokens, Purchaser expressly acknowledges
understand and assume the following risks:
 
Risk of Losing Access to Tokens Due to Loss of Private Key(s)
1.
A private key, or a combination of private keys, is necessary to control and
dispose of Tokens stored in Purchaser’s digital wallet or vault. Accordingly,
loss of requisite private key(s) associated with Purchaser’s digital wallet or
vault storing Tokens may result in loss of such Tokens. Moreover, any third
party that gains access to such private key(s), including by gaining access to
login credentials of a hosted wallet service Purchaser use, may be able to
misappropriate Purchaser’s Tokens. Any errors or malfunctions caused by or
otherwise related to the digital wallet or vault Purchaser choose to receive and
store Tokens, including Purchaser’s own failure to properly maintain or use such
digital wallet or vault, may also result in the loss of Purchaser’s Tokens.
Additionally, Purchaser’s failure to precisely follow the procedures set forth
in for buying and receiving Tokens, including, for instance, if Purchaser
provide an incorrect Token Receipt Address, or provides an address that is not
ERC-20 compatible, may result in the loss of Purchaser’s Tokens.
 
 
Risks Associated with the Ethereum Protocol
2.
Because Tokens and the Platform are based on the Ethereum protocol, any
malfunction, breakdown or abandonment of the Ethereum protocol may have a
material adverse effect on the Platform or Tokens and their value. Moreover,
advances in cryptography, or technical advances such as the development of
quantum computing, could present risks to the Tokens and the Platform by
rendering ineffective the cryptographic consensus mechanism that
 

 
 
underpins the Ethereum protocol. Smart contract concepts, the underlying
software application and software platform (i.e. the Ethereum blockchain) is
still in an early development stage and unproven. There is no warranty or
assurance that the process for creating Tokens will be uninterrupted or
error-free and there is an inherent risk that the software could contain
defects, weaknesses, vulnerabilities, viruses or bugs causing, amongst other
things, the complete loss of Payment Currency contributions and/or Tokens.
 
 
Risk of Mining Attacks
3.
As with other decentralized cryptographic tokens based on the Ethereum protocol,
the Tokens are susceptible to attacks by miners in the course of validating
Token transactions on the Ethereum blockchain, including, but not limited, to
double-spend attacks, majority mining power attacks, and selfish-mining attacks.
Any successful attacks present a risk to the Platform and the Tokens, including,
but not limited to, accurate execution and recording of transactions involving
Tokens. Purchaser understand and accept that the network of miners will
ultimately be in control of the delivery of the tokens via the smart contract
mechanism, and that a majority of miners could agree at any point to make
changes, updates, modifications to, or effect a deletion or destruction of the
smart contract mechanism, and that such a scenario could lead to the Tokens
losing intrinsic value and/or functionality.
 
 
Risk of Hacking and Security Weaknesses
4.
Hackers or other malicious groups or organizations may attempt to interfere with
the Platform or the Tokens in a variety of ways, including, but not limited to,
malware attacks, denial of service attacks, consensus-based attacks, Sybil
attacks, smurfing and spoofing. Furthermore, because the Platform is based on
open-source software, there is a risk that a third party or a member of the
Company’s team may intentionally or unintentionally introduce weaknesses into
the core infrastructure of the Platform, which could negatively affect the
Platform and the Tokens and their value including the Token Utility.
 
Risks Associated with Markets for Tokens
5.
The Tokens are intended to be used solely on the Platform and the Company may
not enable or otherwise facilitate any secondary trading or external valuation
of Tokens. This may restrict the contemplated avenues for using Tokens to the
provision or receipt of the Token Utility, and could therefore create
illiquidity risk with respect to any Tokens Purchaser own. Even if secondary
trading of Tokens is facilitated by third-party exchanges, such exchanges may be
relatively new and subject to little or no regulatory oversight, making them
more susceptible to fraud or manipulation. Furthermore, to the extent that third
parties do ascribe an external exchange value to Tokens (e.g., as denominated in
a digital or fiat currency), such value may be extremely volatile and diminish
to zero. If Purchaser are purchasing the Tokens as a form of investment on a
speculative basis or otherwise, or for a financial purpose, with the expectation
or desire that their inherent, intrinsic or cash-equivalent value may increase
with time, Purchaser assume all risks associated with such speculation or
actions, and any errors associated therewith, and accept that the Tokens are not
offered by the Company or its affiliates on an investment or speculative basis.
Purchaser further acknowledges that any funds Purchaser consider to be invested
in the Company, the Platform or the Tokens will not be protected, guaranteed or
reimbursed by any governmental, regulatory or other entity, and will not, for
instance be guaranteed by the Gibraltar Deposit Guarantee Scheme, the Gibraltar
Investor Compensation Scheme, and is unlikely to be protected by any equivalent
scheme in a jurisdiction outside of Gibraltar.
 

 
 
Risks Associated with Uncertain Regulations and Enforcement Actions
6.
Blockchain technology allows new forms of interaction and that it is possible
that certain jurisdictions will apply existing regulations on, or introduce new
regulations addressing, blockchain technology based applications, which may be
contrary to the current setup of the smart contract implemented in the Token
Sale and which may, inter alia, result in substantial modifications to the smart
contract and/or the Platform and/or the Token Utility, including its termination
and the loss of Purchaser’s Tokens. Additionally, regulation of the business of
the Company may be uncertain in various jurisdictions owing to the potential
crossovers between the treatment of the business of the Company across financial
services and blockchain technology laws and regulations. It is not known what
regulatory framework the proposed Platform or Token Utility and associated
applications will be caught by, the nature and obligations that will be imposed
on Company in order to comply with any such regulatory framework or when/if
Company will even be able to apply to be regulated so that it may lawfully carry
out its proposed business activities.
 
 
Risk of Uninsured Losses
 
7.
Unlike bank accounts or accounts at some other financial institutions, Tokens
are uninsured unless Purchaser specifically obtain private insurance to insure
them. Thus, in the event of loss or loss of utility value, there is no public
insurer or private insurance arranged by the Company, to offer any recourse
whatsoever to Purchaser.
 
Risks Associated with Uncertain Regulations and Enforcement Actions
8.
The regulatory status of the Tokens and distributed ledger technology is unclear
or unsettled in many jurisdictions. It is difficult to predict how or whether
regulatory agencies may apply existing regulation with respect to such
technology and its applications, including the Platform and the Tokens. It is
likewise difficult to predict how or whether legislatures or regulatory agencies
may implement changes to law and regulation affecting distributed ledger
technology and its applications, including the Platform and the Tokens.
Regulatory actions could negatively impact the Platform and the Tokens in
various ways, including, for purposes of illustration only, through a
determination that Tokens are a regulated financial instrument that require
registration or licensing. The Company may cease operations in a jurisdiction in
the event that regulatory actions, or changes to law or regulation, make it
illegal to operate in such jurisdiction, or commercially undesirable to obtain
the necessary regulatory approval(s) to operate in such jurisdiction.
 
Risks Arising from Taxation
9.
The tax characterization of Tokens is uncertain. Purchaser must seek Purchaser’s
own tax advice in connection with purchasing, holding and utilizing Tokens,
which may result in adverse tax consequences to Purchaser, including, without
limitation, withholding taxes, transfer taxes, value added taxes, income taxes
and similar taxes, levies, duties or other charges and tax reporting
requirements.
 
 
Risk of Alternative Networks
10.
It is possible that alternative networks could be established in an attempt to
facilitate services that are materially similar to the Token Utility. The
Platform may compete with these alternative networks, which could negatively
impact the Platform the Token Utility and/or Tokens and their respective value.
 
Risk of Insufficient Interest in the Platform or Distributed Applications
 

 
 
11.
It is possible that the Platform will not be used by a large number of
individuals, companies and other entities or that there will be limited public
interest in the creation and development of distributed ecosystems (such as the
Platform) more generally. Such lack of use or interest could negatively impact
the development of the Platform and therefore the potential utility of Tokens.
including the Token Utility. The creation and issue of the Tokens and the
development of the Platform may be abandoned for a number of reasons, including
lack of interest from the public, lack of funding, lack of commercial success or
prospects (e.g. caused by competing projects). Purchaser therefore understand
and accept that there is no warranty or assurance that, even if the Platform is
partially or fully developed and launched, Purchaser will receive any benefits
through the Tokens that Purchaser hold.
 
 
Risks Associated with the Development and Maintenance of the Platform
12.
The Platform is yet to be developed and may undergo significant changes over
time during its development. Although the Company intends for the Tokens and
Platform to follow the specifications set forth in the White Paper, and will
take commercially reasonable steps toward those ends (subject to internal
business description), the Company may have to make changes to the
specifications of the Tokens or Platform for any number of legitimate reasons.
This could create the risk that the Tokens or Platform, as further developed and
maintained, may not meet Purchaser’s expectations at the time of purchase.
Furthermore, despite the Company’s good faith efforts to develop and maintain
the Platform, it is still possible that the Platform will experience
malfunctions or otherwise fail to be adequately developed or maintained, which
may negatively impact the Platform and Tokens and their value.
 
 
Risk of an Unfavorable Fluctuation of Ethereum and Other Currency Value
13.
The Company intends to use the proceeds from selling Tokens to fund, amongst
other things, the maintenance and development of the Platform, as described in
the White Paper. The proceeds of the sale of Tokens will be denominated in the
Payment Currency, and may be converted into other cryptographic and fiat
currencies. In addition, some pre-sales of the Tokens may also be denominated in
fiat currencies. If the value of the Payment Currency or other currencies
fluctuates unfavourably during or after the Sale Period, the Company may not be
able to fund development, or may not be able to maintain the Platform in the
manner that it intended. In addition to the usual market forces, there are
several potential events which could exacerbate the risk of unfavorable
fluctuation in the value of ETH including uncertainties created by the lack of
resolution to the bitcoin scaling debate, the possibility of another so-called
“Hard Fork” of bitcoin if one of the competing camps in the scaling debate
decides to force the issue; another DAO-like attack on the Ethereum network; or
significant security incidents or market irregularities at one or more of the
major cryptocurrency exchanges.
 
 
Risk of Hard Fork
14.
The Platform will need to go through substantial development works as part of
which it may become the subject of significant conceptual, technical and
commercial changes before release. As part of the development, an upgrade to the
Token may be required (hard-fork of Token) and if Purchaser decide not to
participate in such upgrade, Purchaser may no longer be able to use Purchaser’s
Tokens and any non-upgraded Tokens may lose their functionality in full.
 
Risk of Dissolution of the Company or Platform
 

 
 
15.
It is possible that, due to any number of reasons, including, but not limited
to, an unfavourable fluctuation in the value of the Payment Currency (or other
cryptographic and fiat currencies), decrease in the Tokens’ utility due to
negative adoption of the Platform, the failure of commercial relationships, or
intellectual property ownership challenges, the Platform may no longer be viable
to operate and the Company may dissolve.
 
 
Risks Arising from Lack of Governance Rights
16.
Because Tokens confer no governance rights of any kind with respect to the
Platform or Company or its corporate affiliates, all decisions involving the
Platform or Company will be made by Company at its sole and absolute discretion,
including, but not limited to, decisions to discontinue the Platform, to create
and sell more Tokens for use in the Platform, or to sell or liquidate the
Company. These decisions could adversely affect the Platform and the Tokens
Purchaser hold (including their value).
 
Risks Involving Cloud Storage
17.
If the Company decides to provide a decentralized cloud storage service to
individual and institutional clients, including users and applications, the
Token Utility is susceptible to a number of risks related to the storage of data
in the cloud. The Token Utility may involve the storage of large amounts of
sensitive and/or proprietary information, which may be compromised in the event
of a cyber-attack or other malicious activity. Similarly, the Token Utility may
be interrupted and files may become temporarily unavailable in the event of such
an attack or malicious activity. Because users can use a variety of hardware and
software that may interface with the Platform, there is the risk that the Token
Utility may become unavailable or interrupted based on a failure of
interoperability or an inability to integrate these third-party systems and
devices that the Company does not control with the Company’s Token Utility. The
risk that the Token Utility may face increasing interruptions and the Platform
may face additional security vulnerabilities could adversely affect the Platform
and therefore the future utility and value of any Tokens that Purchaser hold.
 
 
Unanticipated Risks
18.
Cryptographic tokens such as the Tokens are a new and untested technology. In
addition to the risks included in these Terms, there are other risks associated
with Purchaser’s purchase, holding and use of Tokens, including those that the
Company cannot anticipate. Such risks may further materialize as unanticipated
variations or combinations of the risks discussed in this Schedule 1.
 
Risks identified in the White Paper
 
19.
There are several other risks which have been identified and which are set out
in the White Paper (in particular in the ‘Legal Considerations, Risks and
Disclaimer’ section of the White Paper) (the “Risks Identified in the White
Paper”). The Risks Identified in the White Paper are deemed to be incorporated
by reference into these Terms and Purchaser are strongly urged to review and
consider the Risks Identified in the White Paper as well as the risks set out
above.
 
*        
*        
*        
*        
*
 
